DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2014/0367009).
Regarding claims 1 and 5, Miyazaki teaches a rubber composition for a pneumatic tire (Abstract) which contains a wax (Figure 1).  There are two type of waxes: Wax 1 and Wax 2 which have a set distribution of normal alkanes (Figure 1 and Table 4).  Miyazaki teaches the content of the C20 to C32 normal alkanes based on the 100% of the wax is not less than 30% by mass ([0045]).  Miyazaki teaches that controlled distribution of normal alkanes can be mixing known waxes ([0047]).  
.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
Applicant’s argument:  Table A in the declaration shows that the determined amounts of C23-C32 normal alkanes in Miyazaki were 38.46 % by mass and 75.47 % by mass which are outside the claimed range of 40 to 70 % by mass as claimed in claim 1.  Similar results are shown in the other tables.  Table B and Table C do not satisfy the wax limitations of claim 1.
Examiner’s response:  The examiner has considered the declaration submitted on July 7, 2021.  It is noted that the values of C23-C32 normal alkanes at 38.46 and 75.47 % by mass are of only Wax 1 and Wax 2 individually.  The examiner has rejected the claims based on a mixture of Wax 1 and Wax 2.  While the exact blend is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764